[Cite as Lawson v. Crawley, 2017-Ohio-2669.]

                             IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


LeAnn R. Lawson f.k.a. Crawley,                :

                Plaintiff-Appellee,            :                No. 16AP-28
                                                           (C.P.C. No. 15DR-3390)
v.                                             :
                                                         (REGULAR CALENDAR)
Walter T. Crawley,                             :

                Defendant-Appellant.           :




                                        D E C I S I O N

                                      Rendered on May 4, 2017


                On brief: Walter T. Crawley, pro se.

                  APPEAL from the Franklin County Court of Common Pleas,
                              Division of Domestic Relations

BROWN, J.

        {¶ 1} Walter T. Crawley, defendant-appellant, appeals from the judgment of the
Franklin County Court of Common Pleas, Division of Domestic Relations, in which the
court entered a final judgment for divorce without children. This court has stricken the
appellate brief filed by LeAnn R. Lawson f.k.a. Crawley, plaintiff-appellee, because it did
not comply with App.R. 16 and Loc.R. 8.
        {¶ 2} Appellant and appellee were married on September 21, 2012. Appellant was
incarcerated at the time of the marriage and remains incarcerated. No children were born
as issue of the marriage.
        {¶ 3} On September 10, 2015, appellee filed a complaint for divorce. On
October 6, 2015 appellant filed an answer. Also on October 6, 2015, appellant filed a
motion for summary judgment asserting that appellee's affidavit of income and expense
No. 16AP-28                                                                              2

and affidavit of property filed pursuant to Loc.R. 17 of the Court of Common Pleas of
Franklin County, Division of Domestic Relations ("Loc.Dom.R. 17") were insufficient,
incomplete, and contained errors and omissions. In addition, on October 6, 2015
appellant filed a motion for temporary orders seeking spousal support and payment of
debts and/or expenses.
      {¶ 4} On November 16, 2015, the trial court, without comment, denied appellant's
motion for summary judgment. Also on November 16, 2015, the trial court granted in part
appellant's motion for temporary orders, ordering that each party be responsible for debts
in their individual names and denying appellant's request for spousal support.
      {¶ 5} On December 7, 2015, appellant filed a motion for judgment on the
pleadings and a motion to compel discovery. The trial court dismissed both motions on
December 15, 2015.
      {¶ 6} On December 15, 2015, the trial court issued a final judgment for divorce
without children. In the judgment, the court found that the parties had no marital assets
or debts. The court also ordered the parties retain all items of personal property acquired
before and during the marriage, and the parties pay all of their own debts. The court
found there was no joint debt and made no award of spousal support.
      {¶ 7} Appellant appeals the judgment of the trial court, asserting the following
assignments of error:
              [I.] THE TRIAL COURT ERRED IN ALLOWING
              APPELLEE'S DEFICIENT AFFIDAVITS OF INCOME AND
              PROPERTY[.]

              [II.] THE TRIAL COURT ERRED IN DENYING APPELLANT
              SUMMARY JUDGMENT[.]

              [III.] THE MAGISTRATE ERRED AND ABUSED IT'S [sic]
              DISCRETION IN NOT CONSIDERING APPELLANT'S
              SUPPLEMENTAL AFFIDAVIT[.]

              [IV.] THE MAGISTRATE AND TRIAL COURT ERRED IN
              FINDING THAT THE PARTIES HAD NO JOINT OR
              MARITAL DEBT AND THAT APPELLANT HAD NO
              EXPENSES.

              [V.] THE TRIAL COURT ERRED AND ABUSED ITS
              DISCRETION BY ORDERING THAT EACH PARTY PAY ALL
No. 16AP-28                                                                                 3

              INDIVIDUAL DEBTS IN THEIR NAME, WHERE
              PLAINTIFF ESTABLISHED DEBT IN DEFENDANT'S
              INDIVIDUAL NAME DURING THE MARRIAGE AND
              DURING DEFENDANT'S INCARCERATION.

              [VI.] THE TRIAL COURT ERRED BY DISMISSING
              APPELLANT'S MOTION TO COMPEL FOR PRODUCTION
              OF DOCUMENTS[.]

       {¶ 8} We will address appellant's first and second assignments of error together,
as they are related. In his first assignment of error, appellant asserts the trial court erred
in allowing appellee's deficient Loc.Dom.R. 17 affidavits. In his second assignment of
error, appellant asserts the trial court erred when it denied his motion for summary
judgment, which was also based on appellee's allegedly deficient Loc.Dom.R. 17 affidavits.
Summary judgment is appropriate when the moving party demonstrates that: (1) there is
no genuine issue of material fact, (2) the moving party is entitled to judgment as a matter
of law, and (3) reasonable minds can come to but one conclusion when viewing the
evidence most strongly in favor of the non-moving party, and that conclusion is adverse to
the non-moving party. Hudson v. Petrosurance, Inc., 127 Ohio St.3d 54, 2010-Ohio-4505,
¶ 29; Sinnott v. Aqua-Chem, Inc., 116 Ohio St.3d 158, 2007-Ohio-5584, ¶ 29. Appellate
review of a trial court's ruling on a motion for summary judgment is de novo. Hudson at
¶ 29. This means an appellate court conducts an independent review, without deference to
the trial court's determination. Zurz v. 770 W. Broad AGA, LLC, 192 Ohio App.3d 521,
2011-Ohio-832, ¶ 5 (10th Dist.); White v. Westfall, 183 Ohio App.3d 807, 2009-Ohio-
4490, ¶ 6 (10th Dist.).
       {¶ 9} When seeking summary judgment on grounds that the non-moving party
cannot prove its case, the moving party bears the initial burden of informing the trial
court of the basis for the motion and identifying those portions of the record that
demonstrate the absence of a genuine issue of material fact on an essential element of the
non-moving party's claims. Dresher v. Burt, 75 Ohio St.3d 280, 293 (1996). The moving
party does not discharge this initial burden under Civ.R. 56 by simply making a
conclusory allegation that the non-moving party has no evidence to prove its case. Id.
Rather, the moving party must affirmatively demonstrate by affidavit or other evidence
allowed by Civ.R. 56(C) that the non-moving party has no evidence to support its claims.
No. 16AP-28                                                                               4

Id. If the moving party meets its burden, then the non-moving party has a reciprocal
burden to set forth specific facts showing that there is a genuine issue for trial. Civ.R.
56(E); Dresher at 293. If the non-moving party does not so respond, summary judgment,
if appropriate, shall be entered against the non-moving party. Id.

       {¶ 10} Loc.Dom.R. 17 provides, in pertinent part:

              Upon the filing of an action for divorce or legal separation, or
              an answer or counterclaim thereto, each spouse so filing, in
              addition to any other affidavits, shall file an affidavit listing all
              income and expenses, and an affidavit of property, together
              with any other relevant information concerning such listing
              that is within their knowledge. Upon the filing of a petition for
              dissolution, each spouse so filing, in addition to any other
              affidavits, shall file an affidavit of property and an affidavit of
              income, together with any other relevant information
              concerning such listing that is within their knowledge.

              ***

              All information contained in the required affidavits must be
              accurate. Any information that is estimated must be clearly
              identified. Blank spaces or "N/A" are unacceptable responses.

       {¶ 11} Appellant argues that appellee's Loc.Dom.R. 17 affidavits were deficient
because they were not accurate, left blank spaces, and did not clearly identify some figures
as estimates. Although we agree with appellant's assertion that appellee did leave some
spaces and categories blank in her affidavits, these omissions are minimal, her affidavits
are almost entirely complete, and there could be no confusion caused by these
deficiencies. We find she substantially complied with Loc.Dom.R. 17. As for appellant's
claims in his motion for summary judgment that some of appellee's errors and omissions
were intentional or fraudulent, it is true that, at least in a dissolution setting, when an
asset is omitted from a Loc.Dom.R. 17 affidavit, a party may be entitled to relief. See
McLoughlin v. McLoughlin, 10th Dist. No. 05AP-621, 2006-Ohio-1530, ¶ 25-30; Hobbs
v. Hobbs, 10th Dist. No. 91AP-1478 (June 11, 1992). However, in the present case,
appellant failed to support his motion for summary judgment with evidentiary material
consistent with the requirements of Civ.R. 56. See Dresher at 293 (to demonstrate no
genuine issue of material fact remains to be litigated, the movant must be able to point to
No. 16AP-28                                                                                5

evidentiary materials of the type listed in Civ.R. 56(C) that a court is to consider in
rendering summary judgment; those materials include pleadings, depositions, answers to
interrogatories, written admissions, affidavits, transcripts of evidence, and written
stipulations of fact, if any, filed in the action). For these reasons, appellant's first and
second assignments of error are overruled.
       {¶ 12} Appellant argues in his third assignment of error that the trial court erred
when it failed to consider his November 3, 2015 supplemental affidavit in considering
temporary spousal support and monthly payment of debts and/or expenses. In his
supplemental affidavit, appellant asserted that appellee agreed to pay for credit card debts
they owed on a Capital One and Discover Card, and he attached e-mails from appellee in
which she agreed to pay $100 monthly toward the total $800 debt. However, even if we
could consider the e-mails appellant attached to his affidavit, the record is otherwise
devoid of details regarding these debts. In his affidavit of income and expenses, appellant
indicated that the Capital One credit card balance of $651.10 and Discover Card balance of
$746.00 were his own debts. We have no evidence establishing specifically how these
debts were incurred, who incurred them, and for what purposes. Furthermore, any
indication from appellee in the e-mails that she would pay appellant for a portion of the
credit card debt is not indicative of her actual legal obligation incurred by court order
pursuant to divorce. In the end, the trial court and this court are without sufficient
evidence to find appellee should have been responsible for the debt incurred on these two
credit cards. Therefore, appellant's third assignment of error is overruled.
       {¶ 13} Appellant argues in his fourth assignment of error that the trial court erred
when it found the parties had no joint or marital debt and that appellant had no expenses.
In the November 16, 2015 temporary order, the magistrate found appellant had no
expenses because he was incarcerated and the parties had no joint debts. Similarly, in its
judgment, the trial court found the parties had no marital debt. Appellant claims both the
trial court and magistrate issued their findings without considering his affidavits or any
other factual evidence. However, again, the record is simply insufficient to demonstrate
that the parties incurred joint debts during the term of the marriage. Although the e-
mails attached to appellant's supplemental affidavit in support of temporary orders
apparently indicate that appellee was willing to help appellant pay off credit card debt that
No. 16AP-28                                                                                 6

was in his name, the record is without any detail as to how the debts were incurred, who
incurred them, or when they were incurred. For these reasons, we overrule appellant's
fourth assignment of error.
       {¶ 14} Appellant argues in his fifth assignment of error that the trial court erred
and abused its discretion by ordering each party to pay all of their individual debts in their
name when appellee incurred debt in appellant's name during the marriage and during
appellant's incarceration. This argument suffers from the same deficiency as those under
appellant's previous assignments of error: the record lacks competent, credible evidence
to establish who incurred the debts, when they were incurred, and for what purposes they
were incurred. Appellee submitted an affidavit that indicates she did not owe any debt
except those in her own name, and she believed appellant was trying to take financial
advantage of her. With such a lack of evidence and appellee's averments to the contrary,
the trial court was well within its discretion to order each party pay all of their own
individual debts in their name. Therefore, appellant's fifth assignment of error is
overruled.
       {¶ 15} Appellant argues in his sixth assignment of error that the trial court erred
when it dismissed his motion to compel production of documents requested on
October 28 and November 9, 2015. In his motion to compel discovery, appellant
contended that appellee's affidavits of income and property were inaccurate and
fraudulent. We first note that the record does not contain any request for production of
documents filed on October 28 and November 9, 2015. The record does contain a request
for production of documents filed December 7, 2015—the same day appellant filed his
motion to compel discovery—although that request for production of documents has a
certificate of service date of October 28, 2015. Regardless, former Civ.R. 37 sets forth
procedures for moving a court for an order compelling discovery. Former Civ.R. 37(A)(2)
provides that, if a party fails to answer an interrogatory submitted under Civ.R. 33 or fails
to produce documents requested under Civ.R. 34, the party seeking discovery may move
for an order compelling discovery. However, former Civ.R. 37(E) imposes a duty on a
party seeking discovery to attempt extrajudicial resolution of its discovery dispute before
filing a motion to compel discovery. Specifically, former Civ.R. 37(E) requires that
"[b]efore filing a motion authorized by this rule, the party shall make a reasonable effort
No. 16AP-28                                                                             7

to resolve the matter through discussion with the attorney, unrepresented party, or
person from whom discovery is sought. The motion shall be accompanied by a statement
reciting the efforts made to resolve the matter in accordance with the section." Likewise,
Loc.R. 47.01 of the Court of Common Pleas of Franklin County, General Division requires
counsel to "make every effort to resolve discovery disputes by agreement prior to filing
motions with the Court." Appellant failed to meet his former Civ.R. 37(E) burden.
Therefore, we find the trial court did not err when it denied appellant's motion to compel
discovery, and we overrule appellant's sixth assignment of error.
       {¶ 16} Accordingly, appellant's six assignments of error are overruled, and the
judgment of the Franklin County Court of Common Pleas, Division of Domestic Relations,
is affirmed.
                                                                     Judgment affirmed.

                           KLATT and BRUNNER, JJ., concur.

                              ____________________